Citation Nr: 0434054	
Decision Date: 12/28/04    Archive Date: 01/05/05

DOCKET NO.  03-14 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an increased disability rating for a 
service-connected left ankle sprain, currently evaluated as 
10 percent disabling.

2.  Entitlement to an increased disability rating for a 
service-connected low back disability, currently evaluated as 
10 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1997 to August 
2001.

The veteran was granted service connection for a low back 
disability and a left ankle sprain in a November 2001 rating 
decision from the Department of Veterans Affairs (VA) 
Regional Office (RO) in San Diego, California.  Each service-
connected disability was assigned a 10 percent disability 
rating.  The veteran subsequently moved to Colorado; the 
Denver RO now has jurisdiction over the veteran's claims.

The veteran filed his current claim of entitlement to 
increased rating for his service-connected low back 
disability and left ankle sprain in July 2002.  In a November 
2002 rating decision, the Denver RO denied increased ratings 
for the veteran's service-connected low back disability and 
left ankle sprain.  The veteran disagreed with the November 
2002 decision and initiated this appeal.

The Board observes in passing that although filed within the 
applicable one-year appellate period from the November 2001 
rating decision, the veteran's July 2002 communication to VA 
was not a notice of disagreement as to the initial assignment 
of a 10 percent disability rating, but instead constituted a 
claim for an increased rating, i.e. that the veteran's left 
ankle sprain had worsened in severity.  See 38 C.F.R. 
§ § 20.201; 20.302 (2004); see also Mason v. Brown, 8 Vet. 
App. 44, 56-57 (1995) [a letter could not be construed as NOD 
because it did not indicate disagreement with denial of claim 
or indicate desire to contest result].  

The veteran initially requested a videoconference hearing, 
but in a June 2004 statement from his representative he 
withdrew that request and asked for a hearing before the a 
Travel Board.  The veteran testified before the undersigned 
Veterans Law Judge at a Travel Board hearing which was 
conducted at the Denver RO in September 2004.  The transcript 
of the hearing is associated with the veteran's VA claims 
folder.

The issue of entitlement to an increased disability rating 
for the service-connected low back disability will be 
addressed in the REMAND portion of this decision.  That issue 
is REMANDED to the RO via the Appeals Management Center (AMC) 
in Washington, DC.  VA will notify the veteran and his 
representative if further action is required on their part.

FINDING OF FACT

The medical evidence of record indicates that the veteran's 
service-connected left ankle sprain is manifested by pain and 
limitation of motion.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for a service-connected left ankle sprain have not been met.  
38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.71, 4.71a, Diagnostic Code 5271 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to an increased disability 
rating for a service-connected left ankle sprain.  As noted 
elsewhere in this decision, the other issue on appeal, that 
of the veteran's entitlement to an increased rating for his 
service-connected low back disability, is the subject of a 
remand by the Board.

In the interest of clarity, the Board will initially review 
various laws generally pertaining to the issue on appeal.  
The Board will then move on to an analysis of the issue.  
Although all of the evidence in the claims folder may not be 
specifically cited in the Board's decision, the Board has 
reviewed and considered all of the evidence in the claims 
folder in reaching its conclusion.

The Veterans Claims Assistance Act 

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) [codified as amended at 38 U.S.C.A. § 5102, 
5103, 5103A, 5107].  The VCAA eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. § 
5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001) [codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not at 
issue here, the implementing regulations are also effective 
November 9, 2000.  Consequently, the regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2000) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2004).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), 
the United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The Board observes that the veteran was 
notified by the March 2003 statement of the case (SOC) of the 
pertinent law and regulations, of the need to submit 
additional evidence on his claim, and of the particular 
deficiencies in the evidence with respect to his claim. 

More significantly, a letter was sent to the veteran in 
October 2002, which was specifically intended to address the 
requirements of the VCAA.  That letter detailed the evidence 
needed to substantiate an increased rating claim.  It 
specifically notified the veteran that in order to receive an 
increased disability rating, "the evidence must show that 
your service-connected disabilities have increased in 
severity such that the current symptomatology more closely 
approximates the rating schedule criteria for the next higher 
evaluation."  The letter detailed that "an increase in 
severity is usually shown by recent medical records."  Thus, 
the letter, in conjunction with the March 2003 SOC, not only 
notified the veteran of the evidence already of record, but 
also notified him specifically of the additional evidence 
that was needed in his case.

It appears from the contentions and arguments presented by 
the veteran that he is fully aware of the relevant law and 
evidence germane to his claim on appeal, and is aware, as 
well, of the responsibilities that both he and VA share with 
respect to the development of the claim.

In short, based on the above record, the Board concludes that 
the veteran has been amply and correctly informed of what is 
required of him and of VA in connection with his claim.

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  In the 
October 2002 VCAA letter, the RO informed the veteran that 
the RO would "get any VA medical records or other medical 
treatment records you tell us about . . . We will try to help 
you get such things as medical records, employment records, 
or records from other Federal agencies . . . If there are 
additional Federal records (i.e., VA Medical Center records, 
military hospital records, etc.) that you think will support 
your claim, please tell us about them.  We will request these 
records for you."  The letter also stated that a VA 
examination at the Denver VA Medical Center had been 
requested in regards to his claim.  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  
The October 2002 letter told the veteran: "If you want us to 
help get private medical records for you, please complete and 
return the enclosed VA Form 21-4142, 'Authorization and 
Consent to Release Information to the Department of Veterans 
Affairs.'  We will request the records for you."  The letter 
also informed the veteran that he could assist the RO 
"getting the private records and sending them directly" to 
the RO.  The letter explained to the veteran that it was 
still his responsibility to support his claim with 
appropriate evidence, and that if he wished for the RO to 
request private records on his behalf he must give enough 
information about them so that they could be requested from 
the person or agency who has them.  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The October 2002 letter requested: 
"Please tell us whether there is any additional information 
or evidence that you think will support your claim.  If there 
are no additional records, please tell us."  The Board 
believes that this request substantially complies with the 
requirements of 38 C.F.R. § 3.159 (b) in that it informed the 
veteran that he could submit or identify evidence other than 
what was specifically requested by the RO.  The veteran has 
not indicated the existence of any other evidence that is 
relevant to his appeal.

The Board finds that the October 2002 letter properly 
notified the veteran of the information, and medical or lay 
evidence, not previously provided to VA that is necessary to 
substantiate the claim, and it properly indicated which 
portion of that information and evidence is to be provided by 
the veteran and which portion the Secretary would attempt to 
obtain on behalf of the veteran.  The Board notes that, even 
though the letter requested a response within 30 days, it 
also expressly notified the veteran that he had one year to 
submit the requested information and/or evidence, in 
compliance with 38 U.S.C.A. § 5103(b) [evidence must be 
received by VA within one year from the date notice is sent].  
The one year period has since elapsed.  

Based on this procedural history, the Board finds that the 
veteran was notified properly of his statutory rights.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).   

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  
In particular, the RO has obtained the veteran's service 
medical records and VA and private treatment records.  The 
veteran was provided VA medical examination in October 2002, 
the results of which will be referred to below.  The report 
of the medical examination reflects that the examiner 
reviewed the veteran's medical records, recorded his past 
medical history, noted his current complaints, conducted a 
physical examination and rendered appropriate diagnoses and 
opinions.

The veteran has been accorded appropriate opportunity to 
present evidence and argument in support of his claim.  See 
38 C.F.R. § 3.104 (2004).  The veteran provided testimony at 
a personal hearing that was conducted before the undersigned 
Veterans Law Judge in September 2004.  He has been ably 
represented in this matter by his service organization.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  
Accordingly, the Board will proceed to a decision on the 
merits as to the issue of entitlement to an increased 
disability rating for a service-connected left ankle sprain.

1.  Entitlement to an increased disability rating for a 
service-connected left ankle sprain, currently evaluated as 
10 percent disabling.

Pertinent Law and Regulations

Disability ratings - in general 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2004).  Separate 
diagnostic codes identify the various disabilities.  See 38 
C.F.R. Part 4.  A specific diagnostic code will be discussed 
where appropriate below.

Specific schedular criteria

Under Diagnostic Code 5271 [ankle, limited motion], marked 
limitation of motion in the ankle warrants a 20 percent 
disability rating, and moderate limitation of motion in the 
ankle warrants a 10 percent disability rating.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5271 (2004).

Normal range of motion for the ankle is defined as follows: 
dorsiflexion to 20 degrees and plantar flexion to 45 degrees.  
See 38 C.F.R. § 4.71, Plate II (2004).

The Board observes that the words "moderate" and "marked" are 
not defined in the VA Rating Schedule.  Rather than applying 
a mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  See 38 C.F.R. § 4.6 (2004).  The Board observes in 
passing that "moderate" is defined as "of average or medium 
quality, amount, scope, range, etc."  Webster's New World 
Dictionary, Third College Edition (1988) 871.  "Marked" is 
defined as "noticeable; obvious; appreciable; distinct; 
conspicuous." Id. at 828.   

The remaining diagnostic codes pertaining to the ankle 
involve malunion of the os calcis or astragalus or ankylosis 
of the joint, none of which is present in this case.

Rating musculoskeletal disabilities 

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.40, 4.45 (2004).

Factual background

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. §§ 4.1, 
4.41 (2004); see also Peyton v. Derwinski, 1 Vet. App. 282, 
287 (1991).  However, the Court has held that, where 
entitlement to compensation has already been established, and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

A review of the file indicates that during service the 
veteran was treated for left ankle pain in April 1999.  The 
veteran was accorded a combined military separation/VA 
compensation physical examination in May 2001.  He reported 
pain, weakness, stiffness and swelling in the left ankle.  
Physical examination of the left ankle revealed some 
tenderness, but no swelling, abnormal movement, instability 
or weakness.  The ankle had dorsiflexion of 20 degrees and 
plantar flexion of 30 degrees with pain.  The examiner noted 
that left ankle range of motion was "slightly limited by 
pain and stiffness."  The examiner specifically noted that 
there was pain, but no fatigue, weakness or lack of 
endurance.  The diagnosis was left ankle sprain.  

The veteran left the service in August 2001 and filed a claim 
of entitlement to service connection for a left ankle 
disability.  Service connection was granted for a left ankle 
sprain in a November 2001 rating decision.  A disability 
rating of 10 percent was assigned.  As noted in the 
Introduction, the veteran filed a claim for an increased 
rating in July 2002, contending that he was in constant pain 
and that the left ankle was very difficult to move. 

Pertinent evidence obtained in connection with the present 
appeal of the veteran's increased rating claim consists of 
his October 2002 VA examination, VA treatment records and the 
September 2004 personal hearing testimony.  

The veteran presented for a VA examination in October 2002 
complaining of left ankle pain that increased if he stood on 
his feet for a long period of time or walked long distances.  
He reported that he was no longer able to run or hike due to 
his pain.  He indicated his pain was worse in cold weather.  
The veteran stated that he had occasional swelling in the 
ankle after extensive walking or other activity.  
The examiner reviewed X-rays taken that month, which were 
normal.  Physical examination revealed no erythema, effusion 
or warmth.  There was pain inferior to the lateral malleolus.  
Range of motion in the left ankle was 0 to 20 degrees 
dorsiflexion and 0-30 degrees plantar flexion.  The examiner 
noted no change in range of motion against moderate 
resistance in the DeLuca protocol.  The diagnosis was left 
ankle sprain with residuals of chronic pain and a reduction 
of plantar flexion by 15 degrees, not affected by DeLuca 
protocol.  

Treatment records from VA's Eastern Colorado Health Care 
Services are dated from July 2002 to February 2003 and show 
the veteran complaining of left ankle pain.

The veteran testified in regards to his left ankle sprain in 
September 2004 before the undersigned Veterans Law Judge at a 
Travel Board hearing.  He complained of weakness in the left 
ankle which required him to wear a brace.  When asked if his 
ankle problems had worsened since his discharge from service, 
the veteran responded: "It's pretty much stayed the same."  

Analysis

The veteran seeks an increased disability rating for his 
service-connected left ankle disability.  He currently 
complains of flare-ups of pain and weakness, which causes him 
to have to wear a supportive brace.

The Board has reviewed the evidence of record, and for 
reasons which will be expressed in greater detail below finds 
that the veteran's overall level of symptomatology is not 
consistent with that enumerated for an increased disability 
rating.

Assignment of diagnostic code

The veteran's service-connected left ankle sprain toe 
currently evaluated under 
38 C.F.R. § 4.71a, Diagnostic Code 5271[ankle, limitation of 
motion of] (2004).  

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).

The Board has considered the potential application of other 
diagnostic codes pertaining to the ankle and finds that, in 
light of the anatomical localization and symptomatology 
reported by the veteran, Diagnostic Code 5271 is the most 
appropriate diagnostic code by which to evaluate his left 
ankle sprain.  The veteran has not suggested that any other 
diagnostic code would be more appropriate to his left ankle 
disability.  As noted above, there is no indication of the 
existence of arthritis, fracture residuals, ankylosis or any 
other symptomatology which would warrant consideration of the 
assignment of another diagnostic code.  

Schedular rating

The veteran's service-connected disability is currently rated 
as 10 percent disabling, which as discussed above is 
congruent with moderate ankle disability.  
 
A careful review of the medical evidence of record leads to a 
conclusion that the veteran does not manifest symptoms which 
would warrant a higher disability rating under Diagnostic 
Code 5271 for limitation of motion.  The October 2002 VA 
examination report shows the loss of 15 degrees plantar 
flexion [i.e. 30 degrees versus the normal 45 degrees, see 
38 C.F.R. § 4.71].  The May 2001 examination contained the 
same findings.   There has been identified no loss of 
dorsiflexion.  

The medical evidence thus demonstrates loss of range of 
motion in the veteran's left ankle; however, these results do 
not correlate with a "marked" loss of rage of motion.  
Instead, these results are more compatible with a 
"moderate" loss of range of motion as contemplated in 
Diagnostic Code 5271.  Specifically, the May 2001 VA examiner 
noted the veteran's left ankle range of motion was only 
"slightly limited by pain and stiffness," and the VA 
October 2002 examiner noted that there was no change in range 
of motion measurements "against moderate resistance in the 
DeLuca protocol."  This "slight" loss of one-third of the 
range of plantar flexion, coupled with the fact that the 
veteran has no loss in dorsiflexion, is more consistent with 
a "moderate" disability picture.  

Furthermore, and significantly the May 2001 examiner remarked 
that the veteran had no signs of abnormal weight bearing, 
used no assistive devices for ambulation and had no limited 
function of standing or walking.  No alteration of gait was 
noted, then or thereafter.  X-rays in October 2002 were 
normal.  In short, manifestations of the veteran's service-
connected ankle disability are not "noticeable; obvious; 
appreciable; distinct; conspicuous".  These manifestations, 
which appear to encompass pain on walking long distances or 
standing for extended periods of time, can hardly be 
characterized as "marked". 

Accordingly, the Board believes that symptoms associated with 
the veteran's service-connected left ankle disability are no 
more than "moderate".
Although Board does not doubt that the veteran may experience 
pain and discomfort due to his service-connected left ankle 
disability, such symptomatology is contemplated in the 
currently assigned 10 percent rating for moderate limitation 
of motion.  Therefore, no basis exists for the assignment of 
a schedular rating in excess of the currently assigned 10 
percent for the veteran's left ankle sprain.  

DeLuca considerations

The Board must also address the provisions of 38 C.F.R. §§ 
4.40 and 4.45 (2004). See DeLuca, supra.  

The veteran has complained of left ankle pain, and such has 
been demonstrated on examination.  However, there is no 
evidence that such symptomatology warrants the assignment of 
additional disability.  The October 2002 VA examiner noted 
that there was no additional loss of range of motion in the 
left ankle against moderate resistance in the DeLuca protocol 
and the May 2001 VA examiner considered pain in assessing the 
veteran's range of plantar flexion to 30 degrees.  Therefore, 
pain in already accounted for in the veteran's loss of range 
of motion, and no further disability is warranted for such 
under DeLuca.

Nor is there support in the objective medical evidence for an 
increased rating based on evidence of functional loss due to 
loss of motion, fatigability, weakness, incoordination and 
the like.  Although the veteran reported pain, weakness, 
stiffness and swelling in the left ankle, the May 2001 VA 
examiner noted there was "no fatigue, weakness, or lack of 
endurance" upon physical examination.  Also, as noted above, 
the October 2002 VA examiner stated that the DeLuca protocol 
had no affect on the veteran's range of motion in the left 
ankle.  

Thus, there is no basis on which to assign a higher level of 
disability based on 38 C.F.R. § § 4.40 and 4.45. 

Extraschedular evaluation

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2004), Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).

In the March 2003 SOC the RO included recitation of the 
regulation for an extraschedular rating.  The Board will, 
accordingly, consider the provisions of 38 C.F.R. 3.321(b)(1) 
(2004) in connection with the issue on appeal.  See 
VAOPGCPREC 6-96 (August 16, 1996); see also Bagwell v. Brown, 
9 Vet. App. 337, 339 (1996).

The veteran is currently unemployed, but he was previously 
employed as a construction worker and a stockperson at a 
grocery store.  According to his September 2004 testimony, he 
is currently a full-time student and has also participated in 
vocational rehabilitation.  

The claims folder contains no evidence that the veteran's 
left ankle disability markedly interferes with his ability to 
work, and the veteran does not contend such. During his 
September 2004 hearing the veteran indicated that his back 
problems, not his left ankle disability, were the reason for 
his termination from previous jobs.  Moreover, a November 
2002 physician's report indicated that back strain limited 
the amount of pushing and lifting he could complete; the 
ankle was not implicated.  Additionally, neither of the two 
VA examiners indicated that the veteran's left ankle 
disability would affect his functional capacity in a work 
setting.  The May 2001 VA examiner noted that there was "no 
limited function of standing or walking," which indicates 
the veteran's left ankle does not markedly interfere with 
employment.

Moreover, there is no evidence of an exceptional or unusual 
clinical picture, or of any other factor which would allow 
for the assignment of an extraschedular rating.  
Specifically, the record does not show that the veteran has 
required any hospitalizations related to his left ankle after 
his separation from service. As noted above x-rays of the 
ankle were negative.  

In short, a preponderance of the evidence does not support 
the proposition that the veteran's service-connected left 
ankle disability presents such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards so as to warrant the 
assignment of extraschedular ratings under 38 C.F.R. § 
3.321(b)(1) (2004).  

Accordingly, referral of this issue to appropriate VA 
officials for extraschedular consideration is not warranted.

Conclusion

In summary, for the reasons and bases expressed above, the 
Board has concluded that the preponderance of the evidence is 
against the veteran's claim of entitlement to an increased 
rating for his service-connected right ankle disability. The 
benefit sought on appeal is accordingly denied.


ORDER

Entitlement to an increased disability rating for a left 
ankle sprain is denied.




REMAND

2.  Entitlement to an increased disability rating for a 
service-connected low back disability, currently evaluated as 
10 percent disabling.

The veteran is seeking entitlement to an increased rating for 
his low back disability, currently evaluated as 10 percent 
disabling under former Diagnostic Code 5292 [spine, 
limitation of motion of, lumbar].  Specifically, he contends 
that his low back symptomatology, to include pain that 
radiates into his left leg, warrants a higher disability 
rating under Diagnostic Code 5293 [intervertebral disc 
syndrome].

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that this 
case must be remanded for further evidentiary and procedural 
development.  

Regulatory amendments

The pertinent rating criteria for disorders of the spine, see 
38 C.F.R. § 4.71a, were revised effective September 26, 2003, 
during the course of this appeal.  See 68 Fed. Reg. 51454 
(August 27, 2003).  The Board notes further that effective 
September 23, 2002, the regulation governing the evaluation 
of intervertebral disc syndrome, 38 C.F.R. § 4.71a, 
Diagnostic Code 5293, was revised.  See 67 Fed. Reg. 54,345-
54,349 (Aug. 22, 2002).  The revised criteria now provide for 
the evaluation of intervertebral disc syndrome (pre-
operatively or post-operatively) either on the total duration 
of incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurological manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  The revised regulation 
defines an incapacitating episode as a period of acute signs 
and symptoms that requires bed rest prescribed by a physician 
and treatment by a physician.  These revised criteria have 
not been applied by the RO, and the veteran has not been 
furnished notice of the more recent changes.  

VA examination

The veteran's most recent VA examination of the lumbar spine 
was in October 2002.  X-ray findings were normal at that 
time.  However, a magnetic resonance imaging (MRI) study 
completed in November 2002 showed a herniated nucleus 
pulposus with secondary effacement of the left S1 root at the 
L5-S1 level, and disc space narrowing with slight desiccation 
at the L1-L2 level.  A VA treatment record dated in February 
2003 noted groin pain associated with the pain in the 
veteran's lower back.  There was also a notation of "spasms 
that may be associated with his herniation."

There thus appears that there is some conflict in the recent 
medical evidence.  Considering that these recent medical 
findings may be indicative of a disc problem and the amended 
spinal rating criteria which consider different 
symptomatology in rating back disabilities, the Board 
believes that another VA examination is warranted.  See 
Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 
6 Vet. App. 377 (1994).  

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  The RO should schedule the veteran for 
a VA examination in order to determine the 
current nature and severity of his service-
connected low back disability.  The claims 
file and a copy of this Remand should be 
reviewed by the examiner in conjunction 
with the examination.  A report of the 
examination should be associated with the 
veteran's VA claims folder.  All pertinent 
symptomatology and medical findings should 
be reported in detail.

2.  Following completion of the above 
development, the RO should readjudicate 
the issue of entitlement to an increased 
disability rating for service-connected 
low back disability, to include evidence 
obtained as a result of this remand.  
The RO's readjudication of the low back 
increased rating claim should include 
consideration of former Diagnostic Code 
5293 and the amended rating criteria for 
the spine as of September 26, 2003.  If 
the benefits sought are not granted, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case (SSOC) which should contain 
notification of the recent amendments to 
the rating criteria for diseases and 
injuries of the spine, effective 
September 26, 2003.  The veteran and his 
representative should be afforded the 
appropriate opportunity to respond.  
Thereafter, the claims folder should be 
returned to the Board for further 
appellate review, if otherwise in order.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) [to be codified at 38 U.S.C. §§ 5109B, 7112].



	                     
______________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA 
or Board) is the final decision for all issues addressed in 
the "Order" section of the decision.  The Board may also 
choose to remand an issue or issues to the local VA office 
for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, 
you cannot appeal an issue remanded to the local VA office 
because a remand is not a final decision. The advice below on 
how to appeal a claim applies only to issues that were 
allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do 
not need to do anything.  We will return your file to your 
local VA office to implement the BVA's decision.  However, if 
you are not satisfied with the Board's decision on any or all 
of the issues allowed, denied, or dismissed, you have the 
following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for 
Veterans Claims (Court)
?	File with the Board a motion for reconsideration of this 
decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this 
decision based on clear and unmistakable error. 
Although it would not affect this BVA decision, you may 
choose to also: 
?	Reopen your claim at the local VA office by submitting 
new and material evidence. 
There is no time limit for filing a motion for 
reconsideration, a motion to vacate, or a motion for revision 
based on clear and unmistakable error with the Board, or a 
claim to reopen at the local VA office.  None of these things 
is mutually exclusive - you can do all five things at the 
same time if you wish.  However, if you file a Notice of 
Appeal with the Court and a motion with the Board at the same 
time, this may delay your case because of jurisdictional 
conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 
120 days from the date this decision was mailed to you (as 
shown on the first page of this decision) to file a Notice of 
Appeal with the United States Court of Appeals for Veterans 
Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have 
time to appeal to the Court.  As long as you file your 
motion(s) with the Board within 120 days of the date this 
decision was mailed to you, you will then have another 120 
days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the 
Court.  You should know that even if you have a 
representative, as discussed below, it is your responsibility 
to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for 
Veterans Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the 
procedure for filing a Notice of Appeal, the filing fee (or a 
motion to waive the filing fee if payment would cause 
financial hardship), and other matters covered by the Court's 
rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly 
from that website.  The Court's facsimile number is (202) 
501-5848. 

To ensure full protection of your right of appeal to the 
Court, you must file your Notice of Appeal with the Court, 
not with the Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a 
motion asking the BVA to reconsider any part of this decision 
by writing a letter to the BVA stating why you believe that 
the BVA committed an obvious error of fact or law in this 
decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If 
the BVA has decided more than one issue, be sure to tell us 
which issue(s) you want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
459
7
Pag
e 1
CONTINUED

Remember, the Board places no time limit on filing a motion 
for reconsideration, and you can do this at any time. 
However, if you also plan to appeal this decision to the 
Court, you must file your motion within 120 days from the 
date of this decision. 

How do I file a motion to vacate? You can file a motion 
asking the BVA to vacate any part of this decision by writing 
a letter to the BVA stating why you believe you were denied 
due process of law during your appeal. For example, you were 
denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement 
of the Case or Supplemental Statement of the Case, or you did 
not get a personal hearing that you requested. You can also 
file a motion to vacate any part of this decision on the 
basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above 
for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, 
if you also plan to appeal this decision to the Court, you 
must file your motion within 120 days from the date of this 
decision. 

How do I file a motion to revise the Board's decision on the 
basis of clear and unmistakable error? You can file a motion 
asking that the Board revise this decision if you believe 
that the decision is based on "clear and unmistakable error" 
(CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You 
should be careful when preparing such a motion because it 
must meet specific requirements, and the Board will not 
review a final decision on this basis more than once. You 
should carefully review the Board's Rules of Practice on CUE, 
38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time 
limit on filing a CUE review motion, and you can do this at 
any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement 
indicating that you want to reopen your claim.  However, to 
be successful in reopening your claim, you must submit new 
and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, 
but you can also appoint someone to represent you.  An 
accredited representative of a recognized service 
organization may represent you free of charge.  VA approves 
these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An 
accredited representative works for the service organization 
and knows how to prepare and present claims. You can find a 
listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who 
is not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather 
than before VA, then you can get information on how to do so 
by writing directly to the Court.  Upon request, the Court 
will provide you with a state-by-state listing of persons 
admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information 
is also provided on the Court's website at 
www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  
Except for a claim involving a home or small business VA loan 
under Chapter 37 of title 38, United States Code, attorneys 
or agents cannot charge you a fee or accept payment for 
services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or 
accredited agent within 1 year of a final BVA decision, then 
the attorney or agent is allowed to charge you a fee for 
representing you before VA in most situations.  An attorney 
can also charge you for representing you before the Court.  
VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney 
or agent may charge you a reasonable fee for services 
involving a VA home loan or small business loan.  For more 
information, read section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement 
for reasonableness, or you or your attorney or agent can file 
a motion asking the Board to do so. Send such a motion to the 
address above for the Office of the Senior Deputy Vice 
Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Pa
ge 
2



